DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakura et al. (6123556).
 	Asakura et al. discloses a braided part connection structure comprising: a braided part (18) having a tubular shape covering an insulated wire along a longitudinal direction of the braided part connection structure; and a shield member (21) having a tubular shape and electrically connected and fixed to the braided part, wherein the shield member includes a braided part joining portion  having a plurality of openings (between the pair of protrusions 27) arranged at intervals along a circumferential direction of the shield member in a portion of the shield member in the longitudinal direction, and a welding portion (27) defined by
two openings adjacent to each other of the plurality of openings, and wherein the braided part covers the braided part joining portion and is welded to the welding portion (col. 8, line 63 to col. 9, line 4, end 25…inserted between the inner insulating cover 17 and the braid 18).  Asakura et al. also discloses the braided part joining portion being provided at an end portion of the shield member, wherein the plurality of openings are notched holes formed at the end portion of the shield member, and wherein the welding portion is a protruding piece formed between two notched holes adjacent to each other of the notched holes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. in view of Listing et al. (2015/0099397).
 	Asakura et al. discloses the invention substantially as claimed except for the distal end portion of the protruding piece being bent in a convex shape protruding outward in a radial direction of the shield member.  Listing et al. discloses a shield member comprising a protruding piece (Fig. 7) which is bent in a convex shape protruding outward in a radial direction of the shield member.  It would have been obvious to one skilled in the art to modify the protruding piece of Asakura et al. to have a convex shape protruding outward in a radial direction of the shield member as taught by Listing et al. to meet the specific use of the resulting structure, such as providing containing space for the coupling material (20) or a gripping means between the shield member and the braided part.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura et al. in view of De Cloet et al. (2007/0190868).
 	Asakura et al. discloses the invention substantially as claimed except for the plurality of openings being through holes formed in the vicinity of the end portion of the shield member and the welding portion being formed of a bridge piece formed between two adjacent through holes.  De Cloet et al. discloses a shield member (10) comprising a plurality of through holes (110) formed in the vicinity of an end portion of the shield member and a portion (140) being formed of a bridge piece formed between two adjacent through holes.  It would have been obvious to one skilled in the art to modify the braided part joining portion of Asakura et al. to comprise a plurality of through holes formed in the vicinity of the end portion of the shield member with the welding portion formed of a bridge piece formed between two adjacent through holes, as taught by De Cloet et al., to meet the specific use of the resulting structure, for example to ease the insertion of the end portion of the shield under the braided part.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847